

114 S1822 RS: To take certain Federal land located in Tuolumne County, California, into trust for the benefit of the Tuolumne Band of Me-Wuk Indians, and for other purposes.
U.S. Senate
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 347114th CONGRESS2d SessionS. 1822[Report No. 114–203]IN THE SENATE OF THE UNITED STATESJuly 21, 2015Mrs. Boxer (for herself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsJanuary 12, 2016Reported by Mr. Barrasso, with an amendmentInsert the part printed in italicA BILLTo take certain Federal land located in Tuolumne County, California, into trust for the benefit of
			 the Tuolumne Band of Me-Wuk Indians, and for other purposes.
	
		1.Land into Trust
 (a)Federal landSubject to valid existing rights, all right, title, and interest (including improvements and appurtenances) of the United States in and to the Federal land described in subsection (b) shall be held in trust by the United States for the benefit of the Tuolumne Band of Me-Wuk Indians for nongaming purposes.
 (b)Land DescriptionThe land taken into trust under subsection (a) is the approximately 80 acres of Federal land under the administrative jurisdiction of the United States Forest Service, located in Tuolumne County, California, and described as follows:
 (1)Southwest 1/4 of Southwest 1/4 of Section 2, Township 1 North, Range 16 East. (2)Northeast 1/4 of Northwest 1/4 of Section 11, Township 1 North, Range 16 East of the Mount Diablo Meridian.
 (c)GamingClass II and class III gaming (as those terms are defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)) shall not be permitted at any time on the land taken into trust under subsection (a).January 12, 2016Reported with an amendment